Dismissed and Memorandum Opinion filed September 18, 2014.




                                       In The

                       Fourteenth Court of Appeals

                                NO. 14-14-00281-CR

                          MACEDONIO PEREZ, Appellant
                                         V.
                         THE STATE OF TEXAS, Appellee

                       On Appeal from the 300th District Court
                              Brazoria County, Texas
                            Trial Court Cause No. 69127

                 MEMORANDUM                      OPINION


      After a jury trial, appellant was convicted of the offense of intoxication
manslaughter and sentenced to six years’ confinement on February 21, 2014. No
timely motion for new trial was filed. Appellant’s notice of appeal was not filed
until April 7, 2014.

      A defendant’s notice of appeal must be filed within thirty days after sentence
is imposed when the defendant has not filed a motion for new trial. See Tex. R.
App. P. 26.2(a)(1). A notice of appeal that complies with the requirements of Rule
26 is essential to vest the court of appeals with jurisdiction. Slaton v. State, 981
S.W.2d 208, 210 (Tex. Crim. App. 1998). If an appeal is not timely perfected, a
court of appeals does not obtain jurisdiction to address the merits of the appeal.
Under those circumstances it can take no action other than to dismiss the appeal.
Id.

      Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM


Panel consists of Chief Justice Frost and Justices Christopher and Busby.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2